Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to assessing impacts of temporary intervention to change an online environment by utilizing focal performance data of a focal online platform that’s subject to temporary intervention, estimating weights for multiple control online platforms based on control performance data and focal performance data in two or more examination windows within a pre-intervention period, and a counterfactual metric. 
The claimed invention accesses focal performance data of a focal online platform that has been subject to a temporary intervention and control performance data of a plurality of control online platforms not subject to the temporary intervention. The invention then determines estimation weights for the plurality of control online platforms based on the control performance data and the focal performance data in two or more examination windows contained in a pre-intervention period that is prior to a time period when the focal online platform is subject to the temporary intervention. Based on the estimation weights and the control performance data in the post-intervention period, a counterfactual metric is computed. The counterfactual metric indicates a performance of the focal online platform in the post-intervention period in the absence of the temporary intervention. The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456